Order reversed on the law and the facts, with ten dollars costs and disbursements, and plaintiff’s motion for a temporary injunction denied, on the ground that the plaintiff has failed to show facts establishing a clear right to a temporary injunction, and that the issue as to which of the two parties is the exclusive agent for the sale of “ Bosea ” wine in this country should be determined on the trial. The defendants are apparently financially responsible for any damages the plaintiff may be able to establish for the period pending the trial; and if the plaintiff should not succeed in its action the business of the defendants would be irreparably damaged by an injunction restraining them from doing business during the period before a trial can be had. The plaintiff may renew the motion if it can be made to appear that the defendants are not financially responsible or that by any acts on their part they are unduly delaying the trial of the action. Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ., concur.